DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 and 09/20/2021 have been entered.

Response to Amendment
The amendment filed on 09/20/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-16 and 21-24 are pending.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, attachment locations configured to move relative to the housing as recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Applicants argument are directed towards the handle having moveable and retained ends in relationship to the housing, not for the attachment locations (where the handle to hooked into) to move in relationship to the housing.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0044] uses both “chord” and “cord”, these terms have different definitions and are not interchangeable. The use of both of these terms creates ambiguity as to what is being disclosed as the invention.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 and 23 recite “the attachment location and the second attachment location are configured to move relative to the housing”, this is not described or shown in the specification. The drawings show a retainer (406A and 406B), that is not shown in use with the carrying device. Paragraph [0043] recites “the handle may include a cross sectional shape that may be inserted into indentations within the retainer 406A for selection positioning at discrete positions of the retainer” such that the handle would move to different positions within the retainer, not that the retainer/attachment locations would move relative to the housing.
Claim 24 recites “the anchor attachment location is moveable relative to the housing”, this is rejected for the same reasons as claims 13 and 23.
Claims not specifically addressed are included in this rejection due to their dependency.
Applicant’s arguments state “the handle in and its moveable and static attachment during non-carrying and carrying actions”. Again, this is directed towards the handle moving between attachment locations, so the handle is moved relative to the carrying device/housing, but the available locations that the handle can be placed into do not change in relative to the housing.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 13-15 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “exterior wall is at a maximum outward distance along at least a section of the first portion and a section of the second portion”, this is unclear. Maximum distance from what? Outward from what? How is it from the first portion and the second portion as the first and second portions are not touching each other and are connected by a third portion? So how can it be along both? Do they have to have an identical outward distance? 
Claim 1 recites “at a minimum outward distance along at least a section of the third portion”, this is unclear. Minimum distance from what point? Outward from where?
Claim 1 recites “the side plane is oriented along a section of the exterior wall along the section of the third portion at the minimum”, this is unclear. What is the minimum? If the minimum is only at one point, how can the plane being oriented along one point? Does the side plane just have to be in contact with the minimum point? Should the plane be oriented along the third portion of the exterior wall? As this limitation has not been amended to clarify or offer a frame of reference and arguments from Applicant recite “the plane includes the wall at the minimum and is orient to be along the wall at this minimum”, the claim does not recite that the plane intersects the minimum only that it is oriented along it as shown by 208 in instant 
As claim 1 does not recite any frame of reference, for the purposes of examination examiner will take the maximum and minimum to be measured from an opposite second side of the carrying device.
Claim 5 recites “the handle is coupled to the carrying device such that a position of the handle relative to the exterior wall in the second configuration”, this is unclear. Does the applicant mean the position of where the handle is coupled to the exterior wall? If the handle can pivot than the position of the handle will change relative to the exterior wall and the location of where it is coupled would not have to change.
Claim 10 recites “an interior width distance of the interior cavity along the first portion and second portion is greater than an interior width distance along the third portion”, this is unclear. How is the width measured? What is the frame of reference to start with? How is the width along both the first and second portion as they are separated by the third portion? Examiner will take the width to be measured from an opposite second interior edge.
Claim 13 recites “the attachment location and the second attachment location are configured to move relative to the housing”, this is unclear. The handle has two different locations where it can be attached to the housing, and the handle can move between those two locations, therefore the handle can move between the two locations relative to the housing. The attachment locations do not move relative to the housing. For the purposes of examination a housing with two different handle attachment locations will meet the limitation of this claim, additionally as stated above there is not support for attachment locations moving relative to the housing.  
Claim 14 recites “the attachment location is moveable relative to the housing”, this is unclear for the same reasons as claim 13 above.
Claim 23 recites “the attachment location and the second attachment location are configured to move relative to the housing”, this is unclear. The handle has two different locations where it can be attached to the housing, and the handle can move between those two locations, therefore the handle can move between the two locations relative to the housing. The attachment locations do not move relative to the housing. For the purposes of examination a housing with two different handle attachment locations will meet the limitation of this claim, additionally as stated above there is not support for attachment locations moving relative to the housing.  
Claim 24 recites “the attachment location is moveable relative to the housing”, this is unclear for the same reasons as claim 13 and 23 above.
Claim 24 recites the limitation "the anchor attachment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically addressed are included in this rejection due to their dependency

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Sullivan US 2005/0023165 A1, herein after referred to as O’Sullivan.
Regarding claim 1 O’Sullivan discloses a carrying device (1 ergonomic tool box, Figs. 1-5), comprising: 
a bottom (shown in Fig. 5); and 

wherein the exterior wall defines a first portion (portion of base 4 right of curved section 6 in Fig. 1), a second portion (portion of base 4 left of curved section 6 in figure 1), and a third portion (6, Fig. 1), the first (right 4) and second portions (left 4) coupled together by the third portion (6), the exterior wall on a first side opposite of a second side of the carrying device is contoured such that the contoured exterior wall is at a maximum outward distance along at least a section of the first portion and a section of the second portion (Fig. 3 left and right sections of 4 adjacent to 6 are farthest away from opposite side of the carrying device), and at a minimum outward distance along at least a section of the third portion (center section of 6 near 9, is a minimum distance away from opposite side of carrying device) opposite from a second side of the carrying device, 
wherein the exterior wall is contoured to provides an empty weight distribution of the carrying device of 30 percent to 70 percent of an empty weight of the carrying device positioned on one side of a side plane of the carrying device and 70 percent to 30 percent of the empty weight of the carrying device is positioned on an opposite side of the side plane of the carrying device where the side plane is oriented along a section of the exterior wall along the section of the third portion at the minimum (side plane can be placed anywhere along any section of the third portion of the wall to meet this limitation).  
Regarding claim 2 O’Sullivan discloses the carrying device of claim 1 and further discloses wherein the exterior wall (4 and 6) and bottom create an interior cavity for holding objects (Fig. 1), and the contoured exterior wall (6) is configured such that when a user is carrying the carry device, a portion of the user's body is positioned within an indentation created by the contoured exterior wall (Fig. 2).  
Regarding claim 4 O’Sullivan discloses the carrying device of claim 2 and further discloses a handle (12 lower handle and 8 upper handle (Fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan US 2005/0023165 A1 in view of Patsis et al. US 2016/0153690 A1, herein after referred to as O’Sullivan and Patsis.
Regarding claim 3 O’Sullivan discloses the carrying device of claim 2. O’Sullivan is silent to wherein the bottom or a lower portion of the exterior wall or a combination thereof includes a hole configured to allow fluid flow from the interior cavity to outside of the box.
Patsis teaches a carrying device (Fig. 7) with a hole (350 spigot) configured to allow fluid flow from the interior cavity to outside of the device (paragraph [0042], lines 6-10) on a lower portion of an exterior wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrying device of O’Sullivan to include a draining hole located on a lower portion of an exterior wall as taught by Patsis as doing so is well known in the art and would yield predictable results. Additionally, a drain hole would allow for easy clean-up of the carrying device in the event of a spill and allow for easier lifting of the device once the liquid is drained away.

Claims 5-6, 8-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan in view of Shapiro US 2003/0085552 A1, herein after referred to as Shapiro.
Regarding claim 5 O’Sullivan discloses the system of claim 4. O’Sullivan is silent to wherein the handle is configured to move the attachment location relative to the exterior wall in a first configuration and remain fixed relative to the exterior wall in a second configuration, wherein the second configuration is an in use configuration when an outside force is applied to the handle to support the carrying device, and the handle is coupled to the carrying device such that a position of the handle relative to the exterior wall in the second configuration is selectable between a plurality of different positions that is selected by movement of the handle in the first configuration.  
Shapiro teaches a carrying device (CA cart, Fig. 4) with a handle (5)  with ends (7 end points) that is configured to move where the handle is attached relative to the exterior wall (1 side wall, Fig. 4) in a first configuration (handle 5 slides along slide path 40a, Fig. 4C) and remain fixed relative to the exterior wall in a second configuration, wherein the second configuration is an in use configuration when an outside force is applied to the handle to support the carrying device (the handle will remain fixed on either side of the retaining feature 40 slide element, Fig. 4 and 4C, paragraph [0143]) and the handle (5) is coupled to the carrying device such that a position of the handle relative to the exterior wall in the second configuration is selectable between a plurality of different positions that is selected by movement of the handle in the first configuration (the handle slides between the two opposite ends of 40 via the first configuration in 40a), carrying device (CA) comprises a retaining feature (40) wherein the end of the handle (7) and retaining feature (40) include mated surfaces where at least a portion of the end fits within the retaining structure (the end of the handle 7 includes a pin structure 36 which is secured into the retaining feature 40, paragraph [0143]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrying device of O’Sullivan to include the moveable handle with the retaining feature as taught by Shapiro as doing so is well known in the art and would yield predicable results. Additionally, a handle that can move in relationship to the 
Regarding claim 6 O’Sullivan as modified discloses the system of claim 5 and further discloses wherein the handle (5) comprises an end (7, Fig. 4) and the carrying device (CA) comprises a retaining feature (40), wherein the end and retaining feature included mated surface where at least a portion of the end fits within the retaining feature (Figs. 4 and 4C, paragraph [0143]).  
Regarding claim 8 O’Sullivan discloses a carrying device (1 ergonomic tool box, Figs. 1-5), comprising: 
a housing (4 base and 6 curved indented side, Figs. 1-5) defining:
a first portion (portion of base 4 right of curved section 6 in Fig. 1), 
a second portion (portion of base 4 left of curved section 6 in figure 1), and 
a third portion (6, Fig. 1) extending between the first (right 4) and second portion (left 4), 
wherein the housing of the first portion, second portion, and third portion create an interior cavity of the carrying device (Figs. 1-5);
and a handle (8 and 12, Fig. 4).
O’Sullivan is silent to a handle having a first attachment end and a second attachment end, the handle configured to movably couple to the housing in a first, non-carrying configuration and in a fixed couple relative to the housing in a second, carrying configuration so that the handle retains a relative position to the housing in a carrying position, a combination of the movably couple and fixed couple arrangement of the handle to the housing is configured to permit the first attachment end of the handle and the second attachment end of the handle to be positioned in a first relative position to the housing in a first fixed carrying position and a second relative position to the housing in a second fixed carrying position so that the handle may be selectively positioned during use.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrying device of O’Sullivan to include the moveable handle with a first and second attachment ends that can have a first and second fixed carrying position as taught by Shapiro as doing so is well known in the art and would yield predicable results. Additionally, a handle that can move in relationship to the carrying device would allow the user to resiliently hold the handle in the desired position (paragraph [0143] line 12). 
Regarding claim 9 O’Sullivan as modified discloses the carrying device of claim 8, and further disclosed wherein the first portion, the second portion, and the third portion creating the interior cavity is subdivided to define more than one cavity for carrying objects (Figs. 1 and 2).  
Regarding claim 10 O’Sullivan as modified discloses the carrying device of claim 8, and further discloses wherein the interior cavity is defined by an interior edge of a section of the first portion, a section of the second portion, and a section of the third portion and a minimum interior 
Regarding claim 11 O’Sullivan as modified discloses the carrying device of claim 8, and further discloses wherein the interior cavity is defined along one edge by an interior edge of a section of the first portion (right 4), a section of the second -4-Application No.: 17/073,857Docket No.: C7256-0003 portion (left 4), and a section of the third portion (6), wherein the interior edge is planar along a portion of the first portion and along a portion of the second portion (Figs. 1 and 3) and at least a portion of the interior edge along a portion of the third portion is inwardly offset from a plane containing the portion of the first portion and the portion of the second portion (Figs. 1 and 3).
O’Sullivan as modified discloses substantially all the limitations of the claim(s) except for the distance the center of third portion is inwardly offset from the first and second portion being between 7 and 12 inches.  It would have been an obvious matter of design choice to make the different portions of the carrying device housing of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art MPEP § 2144.04 IV. A.  
Regarding claim 12 O’Sullivan as modified discloses the carrying device of claim 8, and further discloses wherein the interior cavity is defined along one edge by an interior edge of a section of the first portion (portion of base 4 right of curved section 6 in Fig. 1), and a section of the second portion (portion of base 4 left of curved section 6 in figure 1), and a section of the third portion (6, Fig. 1), wherein the interior edge along the section of the third portion is offset toward an interior of the carrying device relative to at least a portion of the interior edge along a section of the first portion and at least a portion of the interior edge along a section of the second portion (Figs. 1 and 3),wherein the offset provides an empty weight distribution of the 
Regarding claim 13 O’Sullivan discloses the carrying device of claim 1 and further discloses wherein the exterior wall and the bottom define a housing (Figs. 1-4), and a handle (12 and 8) is coupled to the housing at an attachment location (via handle supports 14, Fig. 5) between the handle and the carrying device and a second attachment location (10 handle support, Fig. 5) between the handle and the carrying device. O’Sullivan is silent to one handle having two different attachment locations.
Shapiro teaches a carrying device (CA) comprises with a handle (5) with multiple attachment locations (either end of 40, Figs. 4 and 4C) and a retaining feature (40) wherein the end of the handle (7) and retaining feature (40) include mated surfaces including a slotted indentation (either end of 40, Fig. 4C) and the handle attachment location is fixed relative to the housing when in use (the end of the handle 7 includes a pin structure 36 which is secured into the retaining feature 40 when in use, paragraph [0143]) and are not engage when handle is moveable relative to the housing (pin slides along 40a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrying device of O’Sullivan to include the handle with multiple attachment locations with the retaining feature as taught by Shapiro as doing so is well known in the art and would yield predicable results. Additionally, a handle that can move in relationship to the carrying device would allow the user to resiliently hold the handle in the desired position (paragraph [0143] line 12). 
Regarding claim 14 O’Sullivan as modified discloses the carrying device of claim 13, and further discloses wherein the housing further comprises a retaining feature (40) and the retaining feature and the handle define mated surfaces, and when the mated surfaces (pin surfaces into slot) are engaged the attachment location is fixed relative to the housing (at either end of 40) and -5-Application No.: 17/073,857Docket No.: C7256-0003when the mated surfaces are not engaged the attachment location is moveable relative to the housing (sliding in the middle section 40a, paragraph [0143]).  
Regarding claim 15 O’Sullivan as modified discloses the carrying device of claim 14, and further discloses wherein the mated surfaces are engaged when the handle is used to lift a weight of the carrying device, and the mated surfaces comprise a toothed projection or a slotted indentation (the slot 40 has indentation or narrowing at either end, Fig. 4C).  
Regarding claim 16 O’Sullivan as modified discloses the system of claim 5, and further discloses wherein the handle (5) is configured such that the handle moves laterally across the carrying device in the first configuration (Figs. 4 and 4C).  
Regarding claim 21 O’Sullivan discloses a carrying device (1 ergonomic tool box, Figs. 1-5), comprising: 
a housing (4 base and 6 curved indented side, Figs. 1-5) defining:
a first portion (portion of base 4 right of curved section 6 in Fig. 1), 
a second portion (portion of base 4 left of curved section 6 in figure 1), and 
a third portion (6, Fig. 1) extending between the first (right 4) and second portion (left 4), 
wherein the housing of the first portion, second portion, and third portion create an interior cavity of the carrying device (Figs. 1-5);
and a handle (8 and 12, Fig. 4) having a first end and a second end (either end of 8 and 12), the handle couples to the housing at an attachment location (via 10 and 14).
O’Sullivan is silent to a handle having a first end and a second end, the handle couples to the housing at an attachment location, wherein the coupling between the handle to the housing permits the handle attachment location to move in a first, non-carrying configuration 
Shapiro teaches a carrying device (CA cart, Fig. 4) with a handle (5) having a first end and a second end (7 end points on either side of the carrying device, Fig. 4) the handle couples to the housing attachment at an attachment location (attached via pins 36 and slide element 40) in a first non-carrying configuration (handle 5 slides along slide path 40a, Fig. 4C) and a fixed relative to the housing in a second, carrying configuration, so that the handle retains a relative position to the housing in a carrying position (the handle will remain fixed on either side of the retaining feature 40 slide element when in use, Fig. 4 and 4C, paragraph [0143]) that may be selectively positioned in different attachment locations in the second carry configuration (the handle first and second ends can slide between the two opposite ends of 40 via the 40a to create multiple arrangements for the handle in the carrying position, paragraph [0143]) and also teaches and a retaining feature (40) wherein the end of the handle (7) and retaining feature (40) include mated surfaces including a slotted indentation (either end of 40, Fig. 4C) and the handle attachment location is fixed relative to the housing when in use (the end of the handle 7 includes a pin structure 36 which is secured into the retaining feature 40 when in use, paragraph [0143]) and are not engage when handle is moveable relative to the housing (pin slides along 40a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrying device of O’Sullivan to include the moveable handle with a first and second ends that can have a first and second fixed carrying position with the retaining feature and mated surfaces as taught by Shapiro as doing so is well known in the art and would yield predicable results. Additionally, a handle that can move in relationship to the carrying device would allow the user to resiliently hold the handle in the desired position (paragraph [0143] line 12). 
Regarding claim 22 O’Sullivan as modified discloses the carrying device of claim 21, and further discloses wherein the interior cavity is defined along one edge by an interior edge of a section of the first portion (portion of base 4 right of curved section 6 in Fig. 1), and a section of the second portion (portion of base 4 left of curved section 6 in figure 1), and a section of the third portion (6, Fig. 1), wherein the interior edge along the section of the third portion is offset toward an interior of the carrying device relative to at least a portion of the interior edge along a section of the first portion and at least a portion of the interior edge along a section of the second portion (Figs. 1 and 3),wherein the offset provides an empty weight distribution of the carrying device of 30 percent to 70 percent of an empty weight of the carrying device positioned on one side of a side plane of the carrying device and 70 percent to 30 percent of the empty weight of the carrying device is positioned on an opposite side of the side plane of the carrying device where the side plane is oriented along a section of the interior edge along a portion of the third portion (side plane can be placed anywhere along any section of the third portion of the wall to meet this limitation).  
Regarding claim 23 O’Sullivan as modified discloses the carrying device of claim 21, and further discloses wherein the handle (5) is coupled to the housing at the attachment location (left end of 40) and a second attachment location (right end of 40, Figs. 4 and 4C), and the attachment location and the second attachment location are configured to allow the handle to move relative to the housing.  
Regarding claim 24 O’Sullivan as modified discloses the carrying device of claim 21, and further discloses wherein the housing further comprises a retaining feature (40) and the retaining feature and the handle define mated surfaces, and when the mated surfaces (pin surfaces into slot) are engaged the attachment location is fixed relative to the housing (at either end of 40) and -5-Application No.: 17/073,857Docket No.: C7256-0003when the mated surfaces are not engaged the attachment location is moveable relative to the housing (sliding in the middle section 40a, paragraph [0143]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  O’Sullivan and Shapiro as applied to claim 6 and in further view of Green et al. US 2014/0262885 A1, herein after referred to as Green.
Regarding claim 7 O’Sullivan as modified discloses the carrying device of claim 6. O’Sullivan as modified lacks wherein the handle is positioned within the interior cavity.
Green teaches a carrying device (Fig. 3) with a handle (15) that is positioned within the interior cavity (Fig. 2), below a maximum vertical height of the exterior wall (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of O’Sullivan to position said handle within the interior cavity below a maximum vertical height of the exterior wall as taught by Green as doing so is well known in the art and would yield predicable results. Additionally, placing the handle completely in the interior cavity would allow the device to take up less space and prevent damage to the handle when not in use.

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that because claim 1 recites “the exterior wall on a first side of the carrying device is contoured” it is sufficient to decipher the frame of reference used. Examiner disagrees. Applicant has also annotated figures 1A-1D. The claims need to clear without annotated figures. The definition of contoured is having been molded into a specific shape, especially one designed to fit into something else. That means a straight side can be considered contoured so the annotated figure below would meet the limitations as recited in claim 1, thus it is unclear from the claim language what the frame of reference is. The arguments also seem contrary to what is disclosed in Fig. 2 as the portions labeled max outward are closest to the user, and that in use the opposite side would be the max outward. As discussed above the 

    PNG
    media_image1.png
    680
    651
    media_image1.png
    Greyscale

	Applicant argues that minimum is clearly understood, examiner disagrees. Applicant states that the plane should include the wall at the minimum and is orient to be along the wall at its minimum, this are conflicting ideas. Does the plane have to intersect the minimum distance or does it have to be along it? The plane can be along the minimum and not intersect with it, but just near to it as is show by the plane 208 in Fig. 2. The placement of the plane seems to be wherever is has to be to achieve the recited weight distribution.  Additionally, the claim does not recite the plane intersects with the minimum portion of the third portion. As has been discussed the frame of reference is not clear but a determination has been made by the examiner in order to further prosecution. Applicant’s arguments to claims 5, 8-9 and 13-14 are directed towards removed language and are moot. However, the attachment location is not moveable, there are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735